DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-17, 19-23 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US 2013/0155974, hereinafter “Papasakellariou”) in view of Blankenship et al. (US 2013/0242882, hereinafter “Blankenship”) and further in view of Zhang et al. (US 2017/0164363, hereinafter “Zhang”).
For claims 1, 14, 27 and 30, Papasakellariou discloses A method for wireless communication at a user equipment, comprising: 
receiving an allocation of resources within a system bandwidth (a method for receiving at a User Equipment (UE) a Scheduling Assignment (SA) from a network; see Papasakellariou par. 0056), comprising at least a subset of remaining wireless resources (a subset of the PRBs used for BCH transmission; see Papasakellariou par. 0141) for a second type of communication that are separate from a reserved set of wireless resources, within the system bandwidth, configured for a first type of communication (transmitting from a network a Physical Downlink Shared CHannel (PDSCH) to a first User Equipment (UE) from a first class of UEs or to a second UE from a second class of UEs is provided. The method includes transmitting a PDSCH to the first UE using a first bandwidth unit; and transmitting a PDSCH to the second UE using a second bandwidth unit, wherein the second bandwidth unit is smaller than the first bandwidth unit; see Papasakellariou par. 0055, 0087), 
Papasakellariou does not explicitly disclose receiving a first indication that the subset of the remaining wireless resources for the second type of communication is configured during a second subframe that differs from a first subframe, wherein the subset of the remaining wireless resources for the second type of communication is not configured during the first subframe. Blankenship discloses receiving a first indication that the subset of the remaining wireless resources for the second type of communication is configured during a second subframe that differs from a first subframe, wherein the subset of the remaining wireless resources for the second type of communication is not configured during the first subframe (an E-PDCCH region in a subframe may be indicated by an E-PCFICH in a previous subframe as shown in FIG. 8. With this option, the E-PDCCH region in a subframe may be determined at the start of the subframe and the E-PCFICH transmitted in the previous subframe may be allocated across the whole subframe without delay concern. In yet another option, which is a variant of the scheme shown in FIG. 8, the E-PCFICH in a subframe may be used for the configuration of the E-PDCCH regions starting in the next subframe; see Blankenship par. 0058-0059 and Fig. 8). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Blankenship's arrangement in Papasakellariou's invention to avoid collisions and mitigate interference (see Blankenship par. 0127).
Papasakellariou does not explicitly disclose wherein the first type of communication has a first transmit time interval (TTI) and the second type of communication has a second TTI that differs from the first TTI. Zhang discloses wherein the first type of communication has a first transmit time interval (TTI) and the second type of communication has a second TTI that differs from the first TTI (The user equipment receives the broadcast message sent by the base station, where the broadcast message includes a random access channel (RACH) resource and a preamble that are corresponding to a second TTI, the second TTI is a type of TTI length, there is a first TTI and the second TTI, and the first TTI is greater than the second TTL… the user equipment may report a TTI capability and/or an RTT capability of the user equipment. Specifically, the user equipment may actively report the capability; or a network side performs querying, and then the user equipment reports the capability… Specifically, the user equipment may report information about a supported TTI length and/or a supported RTT length, or report only information about whether a short TTI is supported and/or a short RTT is supported.; see Zhang par. 0540-0548 and Fig. 15); and. It would have been obvious to the ordinary skilled in the art before the effective filing date to use Zhang's arrangement in Papasakellariou's invention to resolve a conflict problem in a data transmission process with coexistence of different processing delay scenarios (see Zhang Abstract).	
Specifically for claim 14, Papasakellariou discloses An apparatus for wireless communication at a user equipment (UE), comprising: a processor; memory coupled to the processor; and instructions stored in the memory, the instructions being executable by the processor to: (methods and apparatus for a UE with reduced capabilities (MTC UE) to transmit and receive signaling and to conserve power in a network that also supports conventional UEs; see Papasakellariou par. 0053). 
Specifically for claim 30, Papasakellariou does not explicitly disclose A non-transitory computer-readable medium storing computer- executable code for wireless communication at a user equipment (UE), the code executable by a processor to:. Zhang discloses A non-transitory computer-readable medium storing computer- executable code for wireless communication at a user equipment (UE), the code executable by a processor to: ( When the integrated unit is implemented in the form of a software functional unit and sold or used as an independent product, the integrated unit may be stored in a computer-readable storage medium; see Zhang par. 1008). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Zhang's arrangement in Papasakellariou's invention to resolve a conflict problem in a data transmission process with coexistence of different processing delay scenarios (see Zhang Abstract).
For claims 2, 15 and 28, the combination of Papasakellariou and Zhang does not explicitly disclose The method of claim 1, further comprising: receiving a second indication that the subset of the remaining wireless resources for the second type of communication is configured for the first type of communication during the first subframe. Blankenship discloses The method of claim 1, further comprising: receiving a second indication that the subset of the remaining wireless resources for the second type of communication is configured for the first type of communication during the first subframe (an E-PCFICH channel is introduced in LTE to dynamically indicate the resource allocation of an E-PDCCH with a distributed transmission. The presence of an E-PCFICH may be indicated by an existing reserved bit in the MIB carried by the PBCH. The resources for the E-PCFICH may be predefined and known to a UE and may share a subset of PRB pairs configured for the E-PDCCH. The PRB pairs that contain the E-PCFICH may be FDM multiplexed with the PDSCH, and the locations of such PRB pairs may vary from cell to cell; see Blankenship par. 0076, 0060-0061 and Fig. 8). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Blankenship's arrangement in Papasakellariou's invention to avoid collisions and mitigate interference (see Blankenship par. 0127).
For claims 3, 16 and 29, the combination of Papasakellariou and Zhang does not explicitly disclose The method of claim 1, wherein receiving the first indication comprises: receiving the first indication that the subset of the remaining wireless resources for the second type of communication is configured during the second subframe based at least in part on a type of data service for the second type of communication. Blankenship discloses The method of claim 1, wherein receiving the first indication comprises: receiving the first indication that the subset of the remaining wireless resources for the second type of communication is configured during the second subframe based at least in part on a type of data service for the second type of communication (In the first set of embodiments, resource allocation and signaling of an E-PCFICH are provided so that an advanced UE can detect the E-PCFICH (when configured) from a predefined region without excessive delay. In an embodiment, a master information block (MIB) may be used for E-PCFICH indication in a cell. This may inform an advanced UE whether or not an E-PCFICH is present in a cell. In an embodiment, if an E-PCFICH is present, a cell ID and/or subframe-dependent E-PCFICH resource allocation within a subframe may be predefined without any signaling. In an embodiment, an E-PDCCH resource in a subframe may be signaled through an E-PCFICH in either the same subframe or a previous subframe. In an embodiment, the detection of a common search space in an E-PDCCH may be activated via RRC signaling. The E-PCFICH can carry parameters that define the shared E-PDCCH control region so that the scheduling of the E-PDCCH can be changed dynamically. It may be expected that such a shared E-PDCCH control region would use cross interleaving, where E-PDCCHs from multiple UEs are interleaved and multiplexed together. In the following discussion, such a region is referred to as a cross-interleaving region; see Blankenship par. 0053-0054). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Blankenship's arrangement in Papasakellariou's invention to avoid collisions and mitigate interference (see Blankenship par. 0127).
For claim 4 and 17, Papasakellariou discloses The method of claim 1, wherein receiving the first indication comprises: receiving the first indication that the subset of the remaining wireless resources for the second type of communication is configured during the second subframe based at least in part on an amount of data in a data queue for the second type of communication (As a PRB granularity may be too large for PDSCH transmissions to MTC UEs, which typically convey small data packets or configuration control information by higher layer signaling, a smaller granularity may be used for transmitting E-CCHs or PDSCHs to MTC UEs. For example, a minimum resource allocation unit can be half a PRB or equivalently a second PRB type, which includes half the Res of a conventional PRB, can be used. The DMRS associated with each channel (E-CCH or PDSCH) can be transmitted over the whole PRB, such as illustrated in FIG. 6. Multiplexing PDSCHs to different MTC UEs in one PRB can also be performed in the same manner. In this case, a UE may determine which half of a PRB a respective PDSCH is transmitted, either by configuration from the network, or by explicit indication by one bit in a DL SA, or by implicit indication; see Papasakellariou par. 0097).
For claims 6 and 19, Papasakellariou discloses The method of claim 1, further comprising: transmitting a message indicating that uplink data of the second type of communication is to be transmitted, wherein the first indication is received based at least in part on the message (a Physical Uplink Shared CHannel (PUSCH) from a first User Equipment (UE) or from a second UE is provided. The method includes receiving a PUSCH from the first UE using a first bandwidth unit; and receiving a PUSCH from the second UE using a second bandwidth unit, wherein the second bandwidth unit is less than the first bandwidth unit; see Papasakellariou par. 0059; Referring to FIG. 18, an MTC UE is first informed by a NodeB, through higher layer signaling, of a set of UL BWs 1810. For example, a ULBW of 48 RBs can be divided into 8 BW parts of 6 RBs each, and a respective bit-map of bits can indicate, to an MTC UE, the BW parts for an SRS transmission. The MTC UE is also informed of a set of SRS transmission parameters, such as the SRS transmission BW, the SRS transmission period, and other parameters associated with the construction of the SRS, which can also be based on a ZC sequence 1820. The MTC UE transmits an SRS at each respective transmission instance only within a BW in the set of indicated UL BWs 1830; see Papasakellariou par. 0138).
For claims 7 and 20, the combination of Papasakellariou and Zhang does not explicitly disclose The method of claim 1, wherein receiving the first indication comprises: receiving the first indication comprising a presence indication channel that indicates that the subset of the remaining wireless resources is configured for the second type of communication during the second subframe. Blankenship discloses The method of claim 1, wherein receiving the first indication comprises: receiving the first indication comprising a presence indication channel that indicates that the subset of the remaining wireless resources is configured for the second type of communication during the second subframe (The presence of an enhanced control channel such as the E-PCFICH may need to be signaled to a UE. If the legacy PDCCH is present and the UE is able to receive control information over the legacy PDCCH, the UE may receive the control signal in the legacy PDCCH region first. The presence of the E-PCFICH and its resource allocation may then be semi-statically signaled. For some UEs, such as a UE with MTC, the E-PCFICH may need to be signaled before any RRC signaling, since MTC UEs may not have the capability to detect the signal in the whole legacy control region. One possibility is for the presence of the E-PCFICH to be indicated in the MIB, which is carried over the PBCH; see Blankenship par. 0066). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Blankenship's arrangement in Papasakellariou's invention to avoid collisions and mitigate interference (see Blankenship par. 0127).
For claims 8 and 21, the combination of Papasakellariou and Zhang does not explicitly disclose The method of claim 1, wherein receiving the first indication comprises: receiving the first indication comprising a presence indication channel that indicates a shape or an amount for the subset of the remaining wireless resources that are configured for the second type of communication during the second subframe. Blankenship discloses The method of claim 1, wherein receiving the first indication comprises: receiving the first indication comprising a presence indication channel that indicates a shape or an amount for the subset of the remaining wireless resources that are configured for the second type of communication during the second subframe (the E-PCFICH may take four values (e.g., 1, 2, 3, 4), each indicating a different number of PRBs relative to an anchor PRB position. The anchor PRB may be either predefined or RRC signaled. To be more specific, these four values may represent four states, each indicating a subset of the E-PDCCH resources configured by RRC signaling and indicating the number of PRBs and their locations… For example, if RRC configures 10 PRBs as E-PDCCH resources, the E-PCFICH taking the value "1" indicates that round(10/4)=2 PRBs are used in the current subframe for the E-PDCCH, and their logical index would be the first and sixth PRBs. In another example, the E-PCFICH taking the value "2" could mean that round(10 x 2/4)=5 PRBs are used in the current subframe for the E-PDCCH, and their logical index would be first, third, fifth, seventh, and ninth. Similar meanings for E-PCFICH values of "3" and "4" can be formulated. With such definitions, only two bits are needed, and the E-PCFICH indicates those PRBs actually used in the current subframe for the E-PDCCH, while the remaining PRBs configured by RRC may be released for PDSCH transmission; see Blankenship par. 0072). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Blankenship's arrangement in Papasakellariou's invention to avoid collisions and mitigate interference (see Blankenship par. 0127).
For claims 9 and 22, the combination of Papasakellariou and Blankenship does not explicitly disclose The method of claim 1, wherein the first type of communication and the second type of communication differ based on round trip time (RTT), and wherein: the first type of communication has a first subframe type with a first RTT, and the second type of communication has a second subframe type with a second RTT that is less than the first RTT. Zhang discloses The method of claim 1, wherein the first type of communication and the second type of communication differ based on round trip time (RTT) (if it is determined that the RTT length is the first RTT, a data sending and receiving rule corresponding to the first RTT is used, or if it is determined that the RTT length is the second RTT, the data sending and receiving rule corresponding to the second RTT is used. Further, when the second control message instructs to use types that are of data needing to be transmitted and are separately corresponding to different RTT lengths, the user equipment transmits data of a type corresponding to the RTT length; see Zhang par. 0321-0322, 0546-0548), and wherein: the first type of communication has a first subframe type with a first RTT, and the second type of communication has a second subframe type with a second RTT that is less than the first RTT (user equipment may receive a control message sent by a base station, so that the user equipment can determine, according to the control message, an RTT length or a TTI length for performing transmission of the data with the base station, and further perform transmission of the data with the base station in a data sending or receiving manner adapted to the corresponding RTT length or TTI length; see Zhang par. 0248; in a time domain, the different channel resources may be different TTIs, different timeslots, different OFDM symbols, different subframes, different radio frames; see Zhang par. 0352). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Zhang's arrangement in Papasakellariou's invention to resolve a conflict problem in a data transmission process with coexistence of different processing delay scenarios (see Zhang Abstract).
For claims 10 and 23, the combination of Papasakellariou and Blankenship does not explicitly disclose The method of claim 1, wherein: the first type of communication has a first subframe type with the first TTI, and the second type of communication has a second subframe type with the second TTI that is less than the first TTI. Zhang discloses The method of claim 1, wherein: the first type of communication has a first subframe type with the first TTI, and the second type of communication has a second subframe type with the second TTI that is less than the first TTI (The user equipment receives the broadcast message sent by the base station, where the broadcast message includes a random access channel (RACH) resource and a preamble that are corresponding to a second TTI, the second TTI is a type of TTI length, there is a first TTI and the second TTI, and the first TTI is greater than the second TTL; see Zhang par. 0540, 0546-0548).
For claims 12 and 25, Papasakellariou discloses The method of claim 1, wherein the second type of communication comprises machine-type communication (MTC) (UEs may communicate over a total system BW or over only a part of the system BW. The former UEs can benefit from most or all network capabilities for PDSCH receptions or PUSCH transmissions, are typically used by humans, and are referred to as conventional UEs herein. The latter UEs have substantially reduced capabilities compared to the former UEs in order to substantially reduce their cost, are typically associated with machines, and are referred to as Machine Type Communication (MTC) UEs herein; see Papasakellariou par. 0040).
For claims 13 and 26, Papasakellariou discloses The method of claim 12, wherein the subset of the remaining wireless resources comprises control and synchronization signaling sufficient for the UE to receive the second type of communication independently of the first type of communication (A first alternative is for an MTC UE to implicitly derive a DL BW for communication after BCH detection and prior to detecting PDCCHs and respective PDSCHs conveying a higher layer control signaling that allocates a DL BW and other parameters for subsequent communication as a function of a NodeB (cell) identity that is provided by synchronization signals… FIG. 19 is a diagram illustrating a DL BW determination by an MTC UE after BCH detection according to an embodiment of the present invention. Referring to FIG. 19, an MTC UE first detects synchronization signals and the BCH and determines an identity of a respective cell 1910. Based on an outcome of a modulo operation between a cell identity and a predetermined number L 1920, the MTC UE determines a first DL BW for communication after BCH detection 1930 or a second DL BW for communication after BCH detection 1940; see Papasakellariou par. 0142-0145).
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou, Blankenship and Zhang and further in view of Jeong et al. (US 2015/0282083, hereinafter “Jeong”).
For claims 5 and 18, the combination of Papasakellariou, Zhang and Blankenship does not explicitly disclose The method of claim 4, wherein receiving the first indication comprises: receiving the first indication that the subset of the remaining wireless resources is configured for the second type of communication based at least in part on whether the amount of data in the data queue satisfies a threshold. Jeong discloses The method of claim 4, wherein receiving the first indication comprises: receiving the first indication that the subset of the remaining wireless resources is configured for the second type of communication based at least in part on whether the amount of data in the data queue satisfies a threshold (the low power mode indicator is an indicator indicating that the UE 300 is to operate in the low power mode. The first on-duration timer value is a set value of a timer that counts a cycle in which the UE 300 transmits data when operating in the low power mode, that is, a cycle from a data transmission start point to a data transmission end point. The queue threshold is a value set in a queue in which non-transmitted data packets are stored to prevent a transmission data loss. That is, the queue threshold is a value set to prevent transmission data from being lost if a time continues for a long time during which a channel state fails to satisfy a data transmission threshold. For example, if the number of data packets stored in the queue satisfies the queue threshold, the UE 300 may transmit a data packet immediately or transmit a request for resource allocation, ignoring the transmission threshold; see Jeong par. 0064). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Jeong's arrangement in Papasakellariou's invention to improve user-experienced service quality while reducing battery consumption of the UE (see Jeong par. 0001).
Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou, Blankenship, Zhang and Jeong, and further in view of Tabet et al. (US 2015/0092647, hereinafter “Tabet”).
For claims 11 and 24, Papasakellariou discloses The method of claim 1, wherein the first type of communication and the second type of communication differ based on duty cycle timing (MTC UEs are low cost devices targeting various low data rate traffic applications including smart metering, intelligent transport systems, consumer electronics, and medical devices. Typical traffic patterns from MTC UEs are characterized by low duty cycles and small data packets in the order of a few tens or a few hundred bytes; see Papasakellariou par. 0041), and 
The combination of Papasakellariou, Zhang and Blankenship does not explicitly disclose wherein: the first type of communication is associated with a first duty cycle and utilizes either a partial or a full amount of the system bandwidth, and the second type of communication is associated with a second duty cycle less than the first duty cycle and utilizes a bandwidth less than the system bandwidth. Tabet discloses wherein: the first type of communication is associated with a first duty cycle and utilizes either a partial or a full amount of the system bandwidth, and the second type of communication is associated with a second duty cycle less than the first duty cycle and utilizes a bandwidth less than the system bandwidth (the UE attempts to monitor downlink communication channels (e.g., the PDCCH or the PDSCH) for information associated with various network resource grants/allocations during an LTE RRC Connected mode, based on a duty cycle associated with a particular UE application; see Tabet par. 0041; when a physical hybrid-ARQ indicator channel (PRICH) is detected within the current LTE subframe, it may be necessary for a UE 400 to operate at the designated system bandwidth, e.g., a system bandwidth of 20 MHz, as opposed to a reduced operational bandwidth, e.g., 1.4 MHz. The PRICH in the DL carries HybridARQ (HARQ) acknowledgements (ACK/NACK) for uplink data transfers. As would be understood by those skilled in the art, HARQ procedures typically preempt lower level procedures, and as such, HARQ for low-bandwidth applications (e.g., such as VoLTE applications) having low duty cycles may need to be deactivated to enable a UE 400 to employ a reduced operating bandwidth; see Tabet par. 0082, 0086-0088). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Tabet's arrangement in Papasakellariou's invention to mitigate problems associated with downlink control channel monitoring that result in unnecessary power consumption at user equipment (see Tabet par. 0002).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415